Parker, J.

This is an action of contract in which the plaintiff seeks recovery of $441.00 *59for money loaned defendants under a note and a conditional sales contract for a motor vehicle. The defendants in 1959 executed the note payable to the plaintiff and the conditional sales agreement in the amount of $1,116.00. The defendants defaulted and the motor vehicle was repossessed in December
1959 and sold in December 1959 for the sum of $675.00. No payments were made on the note and the balance due thereon after the sale of the motor vehicle was $441.00. The plaintiff commenced suit for the deficiency on the note 2 March 1962. The plaintiff did not file with the court on the return day of his suit the affidavit required by G. L. c. 255B, §20A. This section was approved 10 March 1960 and took effect 90 days thereafter.
The defendants filed three requests for rulings. Their first request was as follows:
“1. The plaintiff cannot recover in this action because it failed to comply with G. L. (Ter. Ed.) c. 25 5B, §20A.”
The court’s ruling on this request was as follows:
“Denied. Not applicable to the facts found.”
The defendants do not argue their other two requests and they are therefore deemed waived.
The defendants in their brief state that the main point, and it is the only point raised by them, is whether G. L. c. 255B, §2oA is prospective or retrospective in its application.
Berkal & Berkal, of Salem, for the Plaintiff.
Sumner K. Smith, of Lynn, for the Defendant.
This point has been recently determined by this court adversely to the defendants, Abbott Motors, Inc. v. Brown, 14 LEGALITE 293
We find no error. The report is to be dismissed.